DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 10-19 in the reply filed on Nov. 10, 2022 is acknowledged.
Claims 1-9 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 10, 2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: plurality of fans connected to either master module or plurality of sub-modules or both. Since claims 11-19 depend from claim 10, they also are rejected for the above reason.
Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Regarding claim 10, the claim states: “…a first input terminal for receiving a detection signal indicating whether a corresponding fan is defective…” The claim is not clear if the detection signal is coming from a master module or a fan. 
	For examination purposes, the Examiner is taking a position that the detection signal is coming form the fan until further explanation is given by the applicant. Since claims 11-19 depend from claim 10, they also are rejected for the above reason.
	b) Regarding claim 10, the claim states: “…a second input terminal receiving a state signal…” The claim is not clear what device the state signal is coming from. 
	For examination purposes, the Examiner is taking a position that the state signal is coming from the master module until further explanation is given by the applicant. Since claims 11-19 depend from claim 10, they also are rejected for the above reason. 
	c) Regarding claim 10, the claim states: “…a switching circuit connected to the first input terminal, the switching circuit configured to switch the transmission of the state signal transmission circuit according to the detection signal…” it is not clear from the claim how the switching circuit is connected to the second input terminal “…to switch the transmission of the state signal…” where the claim only states it is connected to the first input terminal. 
	For examination purposes, the Examiner is taking a position that the switch circuit is connected between the first input terminal and the transmission circuit until further explanation is given by the applicant. Since claims 11-19 depend from claim 10, they also are rejected for the above reason.
	d) Regarding claim 11, the claim states: “…a switching element connected between a first power source and the first signal transmission circuit…” It is not clear where the first power source is located in a fan fault detection device. It is not clear if it is located within the master module or sub-modules or another device within the detection device. 
	For examination purpose, the Examiner is taking a position that the first power source is located on another device outside of the master module and sub-module until further explanation is given by the applicant. Since claims 12-14 depend from claim 11, they also are rejected for the above reason.
	e)Regarding claim 13, the claim states: “…the switching element of the switching circuit is a PNP transistor comprising an emitter connected to the first power source and a collector connected to the first signal transmission circuit.” Based on the dependence of the claim, it is not clear how “…a collector connected to the first signal transmission circuit” where in claim 10 the a switching circuit is only connected to the first input signal.
	For examination purposes, the Examiner is not given patentable weight to the above limitation until further explanation if provided by the applicant.
Conclusion
At this time, the Examiner is not providing prior art to the claimed invention until clarification is provided to the above rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al (US Pub. No. 2014/0247038 A1) - The control module further analyzes the first feedback signal to determine an actual rotation speed of the fan, and outputs the predicted rotation speed of the fan and the first actual rotation speed of the fan, by visual or audible signal to the user for comparison purposes.
Kim et al (EP 3822714 A1) - The fan fault detection device has several sub-modules. The faults of several fans (30) are determined by the master module.
Yamamoto (JP 2016008734 A) - The charging unit connects to submodule control unit and connects to secondary side of insulation power transformer having primary and secondary sides connected to power supply line and control unit, the necessity of separate power supply in submodule is avoided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858